 572DECISIONSOF NATIONALLABOR RELATIONS BOARDSolisTheatre Corp.&Interboro Circuit,Inc.andUnited Independent Theatre Employees Union.Case 2-CA-I 1 171June30, 1967DECISION AND ORDERBy MEMBERS BROWN,JENKINS,AND ZAGORIAUpon a charge filed by United IndependentTheatre Employees Union, herein called Union, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 2, is-sued a complaint, dated January 30, 1967, againstSolisTheatreCorp., herein called RespondentSolis, and Interboro Circuit, Inc., herein calledRespondent Interboro, and both of said Respond-ents at times collectively called Respondent Em-ployers, alleging that the Respondents had engagedin and were engaging in unfair labor practices withinthe meaning of Sections 8(a)(5) and (1) and 2(6) and(7)of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved on the Respondents.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutSeptember 20, 1966, the Union was certified by theRegionalDirector for Region 2 as the exclusivebargaining representative of the Respondent Em-ployers' employees in the unit found appropriate,'and that since on or about November 11, 1966, theRespondent Employers have refused and are refus-ing to recognize or bargain with the Union as suchexclusive bargaining representative, although theUnion has requested and is requesting them to doso.On March 21, 1967, the Respondent Employersfiled their answer, admitting in part, and denying inpart, the allegations of the complaint and requestingthat the complaint be dismissed.The General Counsel filed a motion for summaryjudgment and a petition in support of his motion,and, on April 7, 1967, the Regional Director issuedan order referring the motion and petition to the Na-tional Labor Relations Board. The General Coun-sel alleges that no factual issues have been raisedthat have not been litigated in the representationproceeding2 and requesting, in view of the admis-sions contained in the Respondent Employers'answer, that the Board enter judgment againstRespondent Employers on the pleadings, makingfindings of fact as alleged and admitted in theanswer, and concluding that, as a matter of law, theRespondent has violated Section 8(a)(1) and (5) ofthe Act as alleged in the complaint, and order an ap-propriate remedy therefor. Thereafter, on April 14,'Decision and Certification of Representatise in Case 2-RC-14387,not published in NLRB volumesCase 2-RC-14387, not published in NLRB volumes1967, the Board issued an order transferringproceeding to the Board and a notice to show causewhy summary judgment should not be granted. OnMay 9, 1967, the Respondent Employers filed amemorandum opposingmotion for summaryjudgment. The Respondent Employers also filed across-motion to transfer the case to a Trial Ex-aminer for a hearing on the complaint and answer.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.Ruling on the Motion for Summary JudgmentThe record before us establishes that on August16, 1966, the Regional Director for Region 2 issuedaDecision and Direction of Election in Case2-RC-14387, in which a description of the ap-propriate unit of the Respondents' employees wasset forth as:All regular and part-time doormen, cashiers,ushers, and matrons employed at the Em-ployer'sFreeman Theatre located at 1248Southern Boulevard, Bronx, New York, ex-cluding all other employees, guards, watchmen,and supervisors as defined in the Act.On August 25, 1966, the Respondents filed arequest for review, in the form of a brief, of the Re-gionalDirector'sDecision and Direction of Elec-tion in Case 2-RC-14387On September 9, 1966, the Board deniedRespondents' request for review of the RegionalDirector's Decision and Direction of Election. OnSeptember 12, 1966, a majority of the employees oftheRespondents. in the above-noted unit, bysecret-ballot election, selected the Union as theirrepresentative for the purpose of collective bargain-ing with Respondents. Accordingly. on September20, 1966. the Regional Director certified the Unionas the exclusive bargaining representative of theRespondents' employees in the appropriate unit.In the memorandum opposing motion for summa-ry judgment, the Respondents do not claim that theUnion did not request recognition as the certifiedrepresentative of the Respondents' employees inthe appropriate unit. Nor do the Respondents denythat they declined to recognize the Union. TheRespondents' memorandum in opposition makes itclear that they are seeking only to relitigate mattersdecided by the Board in prior representationproceedings, claiming that the unit found is inap-propriate and the Union is not a labor organizationwithin the meaning of the Act. As an affirmativedefense to bargaining, the Respondents claim thatthe Union practices discrimination on the basis ofnational origin and thereby such certification effectsa violation of chapter VII of the Civil Rights Act of1964, and that because of said discrimination, therequirement that they bargain with the Union would166 NLRB No.51 SOLIS THEATRE CORP.573subject them to violations of the Civil Rightsstatute.In the absence of newly discovered or previouslyunavailable evidence, issues which were or couldhave been raised in a related representationproceeding may not be relitigated in an unfair laborpractice proceeding.'Admittedly, the issues which Respondents seekto raise in the instant proceeding relate to the cor-rectness of the Board's disposition of the Respond-ents' appeals regarding the appropriateness of theunit and whether the Union is a labor organizationwithin the meaning of the Act, in the prior represen-tation proceeding.4 However,it isplain that the por-tionofRespondents' affirmative defense notlitigated in Case 2-RC-14387. at this time, raisesno material issue of fact which affects the validityof the certification issued therein, and hence nofurtherhearing iswarranted in connectiontherewith. Furthermore, thereis noallegation thatspecial circumstances exist herein which requirethe Board to reexamine the determinations whichitmade in the representation proceeding6Inasmuch as the Respondent has previously raisedallmaterial issues. there is no new issue which isproperly triable in the instant unfair labor practiceproceeding.Allmaterial issues thus having been decided bythe Board or admitted in the answer to the com-plaint, there are no matters requiring a hearing be-fore a Trial Examiner. Accordingly, the GeneralCounsel's motion for summary judgment is granted.On the basis of the record before it. the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondentsSolis andInterboro are and havebeen at all times material herein corporations dulyorganized under, and existing by virtue of, the lawsof the State of New York. Respondent Solis is andhas been at all times material a wholly owned sub-sidiary of Respondent Interboro. Respondent Inter-boro is and has been at all times material continu-ously engaged in the ownership, operation, and con-trol of a theatre circuit,encompassing14 corpora-tions, of which each of 13 corporations, includingRespondent Solis, operates a single moving picturetheatre and 1 corporation operates two moving pic-ture theatres.Respondent Solis is engaged in3PittsburghPlate Glass Co v. N.L.R B.,313 U S 146;MetropolitanLye Insurance Company,163 NLRB 579;Collins & Atkman Corpora-tion,160 NLRB 1750;United States Rubber Company,155 NLRB1298Case 2-RC-14387See, e.g ,South Boulevard Theatre, Inc. and Interboro Circuit, IncCase 2-RC-14453,not published in NLRB volumes.fiRespondents'counsel offeredas Exh. A inthe cross-motion, a deci-sion ofthe New YorkState Departmentof Labor,Unemployment In-surance Referee Section,inMatterof DorothyLeavy v.Midland Theatreoperating the Freeman Theatre in the Bronx, NewYork. Respondent Solis and Respondent Interboroarerelatedbusinesseswith common officers,ownership, directors, and operators and constitutea single integrated business enterprise; the directorsand operators formulate and administer a commonlabor policy affecting the employees of ;aid compa-nies.During the past year the Respondent Em-ployers derived gross revenues from their opera-tions in excess of $3,000,000; and during the sameperiod,Respondent Employers paid more than$50,000 for rentals of films which were shippeddirectly to their places of business from sourcesoutside the State of New York.We find that Respondent Employers are, andhave been at all times material herein, employersengaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Independent Theatre Employees Unionis a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitAt all times material herein the following em-ployees of the Respondents have constituted a unitappropriate for collective bargaining within themeaningof the Act:All regular and part-time doormen, cashiers,ushers,and matrons employed at the FreemanTheatre, exclusive of all other employees, guards,watchmen, and all supervisors as defined in the Act.2.The certificationOn September 12, 1966, a majority of the em-ployees in the Freeman Theatre, in the unitdescribed above,in a secretelection conductedunder the supervision of the Regional Director forRegion 2, designated the Union as their representa-tive for the purposes of collective bargaining withRespondent Employers; and on September 20,1966, the Regional Director for Region 2 certifiedthe Union as the collective-bargaining representa-Corp.(unreported and unpublished) dated June 27, 1966, which decisioninvolved alleged "palming," that is, a wrongful act whereby the doormandoes not tear up the ticket of an incoming patron, but instead delivers it in-tact to the cashier who then resells it to another patron Although thisdecision was not available to the Respondent at the time of the hearings inthe representation proceedings,the argument that the cashiers and door-men should not be included in the same unit because this might encourageacts of larceny was set forth and rejected. The decision offered as Exh Adoes not change our conclusion in this matter 574DECISIONSOF NATIONALLABOR RELATIONS BOARDtive of the employees in said unit and the Unioncontinues to be such representative.B.The Request to Bargain and the Respondents'RefusalOn or about October 28, 1966, the Unionrequested the Respondent Employers to bargaincollectively with it as the exclusive collective-bar-gaining representative of all employees in theabove-described unit. Commencing on or aboutNovember 11, 1966, and continuing to date, theRespondents did refuse and continue to refuse tobargain collectively with the Union as the exclusivebargaining representative of all employees in thesaid unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentsin the appropriate unit described above, and that theUnion at all times since September 20, 1966, hasbeen and now is the exclusive bargaining represent-ative of all the employees in the aforesaid unit,within the meaning of Section 9(a) of the Act, andthat Respondents have, since November 11, 1966,refused to bargain collectively with the Union asthe exclusive bargaining representative of their em-ployees in the appropriate unit. By such refusal, wehold that the respondents have engaged in and areengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondents, set forth in sectionIII,above, occurring in connection with theiroperations as described in section 1, above, have aclose, intimate, and substantial relation to trade,traffic,and commerce among the several States,and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.REMEDYHaving found that the Respondents have engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order thatthey cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.SolisTheatre Corp. and Interboro Circuit,Inc., are employers engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.UnitedIndependentTheatreEmployeesUnion is a labor organization within the meaning ofSection 2(5) of the Act.3.All regular and part-time doormen, cashiers,ushers, and matrons employed at the FreemanTheatre, exclusive of all other employees, guards,watchmen, and all supervisors as defined in Section2(11) of the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.On September 20, 1966, and at all timesthereafter, the above-named labor organization hasbeen and is the certified and exclusive representa-tive of all employees in the aforesaid appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing on or about November 11, 1966,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the em-ployees of the Respondents in the appropriate unit,the Respondents have engaged in and are engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respond-ents,SolisTheatreCorp.&Interboro Circuit,Inc., Bronx,New York,their officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions of em-ployment,with United Independent Theatre Em-ployees Union,as the exclusive and duly certifiedbargaining representative of their employees in thefollowing appropriate unit:Allpart-time doormen,cashiers,ushers, andmatrons employed at the Employers'FreemanTheatre located at 1248 Southern Boulevard,Bronx,New York,excluding all other employees,guards, watchmen,and supervisors as defined in theAct.(b) In any like or related manner interfering withthe right of the above-named labor organization tobargain as the exclusive representative of the em-ployees in the aforesaid appropriate unit.2.Take thefollowing affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to ratesof pay,wages, hours, and otherterms and conditions of employment and, if an un- SOLIS THEATRE CORP.575derstanding is reached,embody such understandingin a signed agreement.(b)Post at the Freeman Theatre, Bronx, NewYork,copies of the attached notice marked"Appen-dix."' Copies of said notice,to be furnished by theRegional Director for Region 2, after being dulysigned by the Respondents'representative,shall beposted by the Respondents immediately uponreceipt thereof, and be maintained by them for 60consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps,shall be takenby the Respondents to insure that said notices arenot altered,defaced, or covered by any othermaterial.(c)Notify said Regional Director for Region 2,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.7 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterferewith the right of the above-namedlabor organization to bargain as the exclusiverepresentative of the employees in the ap-propriate unit.WE WILL, upon request,bargain with theabove-named Union as the exclusive represent-ative of all employees in the bargaining unitdescribed below with respect to wages, hours,and other terms and conditions of employmentand, if an understanding is reached,embodysuch understanding in a signed agreement.The bargaining unit is:Allregularand part-time doormen,cashiers, ushers, and matrons employed atthe Employer's Freeman Theatre locatedat 1248 Southern Boulevard, Bronx, NewYork,excludingallother employees,guards,watchmen,and supervisors asdefined in the Act.SOLIS THEATRE CORP.INTERBORO CIRCUIT,INC.(Employer)APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectivelywith United Independent Theatre EmployeesUnion as the exclusive representative of theDatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegional Office, 5th Floor,Squibb Build-ing, 745 Fifth Avenue,New York,New York10022,Telephone 751-5500.